From an examination of the record we find no appeal has been taken in said case, and that the time for appeal has expired. The proposition then presented is, Has there been an observance of all formality of law essential to the taking of life; that is, has the trial, conviction, and sentence been in accordance with the law of the land?
A careful examination of the record discloses that a complaint was filed before R. M. Parkhurst, county judge of Kay county, Okla., charging the defendant with robbery with firearms; that a preliminary examination was had, and Ignacio Gomez was held to answer said charge in the district court of Kay county; that an information based on said proceedings was filed in the district court of Kay county, sufficiently and correctly charging the crime of robbery with firearms; the defendant was arraigned on said information in the district court and counsel appointed for him, and that he had the benefit of counsel. The defendant, on the 29th day of December, 1931, entered his plea of guilty to the charge of robbery with firearms, and the court, on the 29th day of December, 1931, sentenced defendant, and entered judgment assessing the death penalty. *Page 196 
The defendant detailed the circumstances under which he robbed J. A. Armstrong, and shot him. From the wounds inflicted by the shooting by the defendant Armstrong died. The defendant stated the reason he shot Armstrong was he thought Armstrong was going to hit him with something. After the robbery and shooting, he took the car belonging to Armstrong, and drove to Tulsa, where he was arrested.
This court has held that a conviction of crime may be had in three ways, either by the verdict of a jury; by finding of facts by the judge where a jury is waived (section 20, art. 7, Const.), or by a plea of guilty (Opinion of Judges,6 Okla. Crim. 18, 115 P. 1028).
And, where the defendant who is informed against for robbery with firearms pleads guilty, the court has authority to pronounce judgment and sentence according to law, as fixed by section 2216, St. 1931.
The record discloses Ignacio Gomez is guilty of robbery with firearms; that defendant robbed J. A. Armstrong with firearms, and in so doing shot Armstrong, death resulting from the effects of the wounds; that the court observed all the formality of the law essential to the taking of human life.
EDWARDS and CHAPPELL, JJ., concur.